Citation Nr: 0630992	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  97-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1  Entitlement to service connection for a respiratory 
disorder, claimed as asthma.

2.  Entitlement to service connection for a skin disorder, 
diagnosed as suppurative hidradenitis of the groin and 
perineum to include a pilonidal cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active duty from September 1978 to November 
1981, and from August 1992 to March 1993, with subsequent 
National Guard duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for the issues currently on appeal.

The claims were remanded by the Board in August 2003 and 
February 2005 for additional development.  


FINDINGS OF FACT

1.  Asthma is not currently shown; no other respiratory 
disorder present has been shown to be related to service.

2.  A skin disorder, diagnosed as suppurative hidradenitis of 
the groin and perineum to include a pilonidal cyst, is not 
currently shown.


CONCLUSIONS OF LAW

1.  A respiratory disorder, including asthma, was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A skin disorder, diagnosed as suppurative hidradenitis of 
the groin and perineum to include a pilonidal cyst, was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).



Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant' s possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the veteran VCAA notice by two letters, dated 
in March 2004 and March 2005, after the initial adjudication 
of these claims in 1997.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records and VA 
records, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was informed VA would obtain records in the custody of a 
Federal agency.  

In the supplemental statement of the case (SSOC) dated in 
June 2002, the RO notified the veteran of 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to a claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  As for the timing of the 
letters, these were not provided prior to the initial 
adjudication.  However, the claims were readjudicated with 
consideration of the entire record in the June 2006 SSOC, 
thus rendering any defect in the timing harmless error.  

The veteran was not provided VCAA notice on the degree of 
disability or the effective date of the award, if service 
connection were granted.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision of the claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (in addressing a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
claims, any question as to the rating of the disability or 
the effective date to be assigned is rendered moot.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  There is no indication of 
the existence of additional evidence to substantiate the 
claims and there is otherwise no additional evidence to 
obtain.  VA examinations and opinions have been provided.  
The Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Here, the veteran has failed to submit any competent medical 
evidence demonstrating a current disability of a skin 
disorder, diagnosed as suppurative hidradenitis of the groin 
and perineum to include a pilonidal cyst.  Moreover, the 
veteran has failed to submit competent evidence of current 
asthma, and the preponderance of the evidence demonstrates 
that the only current respiratory disorder, characterized as 
obstructive lung parameters, is due to obesity and is 
unrelated to service.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
It is uncontroverted that the veteran had excision of a 
pilonidal cyst in 1995 while at Vanderberg Air Base.  In 
1981, he underwent abdominal wall abscess excision.  He has 
had numerous excisions of the abdominal wall and left scrotum 
since that time.  

The veteran underwent VA examination in April 2004.  At that 
time, the examiner reviewed the claims folder and noted the 
veteran's personal reported history.  The examiner noted that 
the veteran's scrotal area, the area of the pilonidal cyst, 
and the area of abdominal cyst were well healed.  There was 
some hyperpigmentation but no evidence of ongoing wound 
drainage or cyst cavities.  In an April 2005 addendum, the 
examiner clarified that the veteran did not in fact have any 
residuals of these cysts and abscesses.  

As to the respiratory condition, the veteran urges that he 
was treated for significant asthma in service in 1995 or 
1996.  He has reported shortness of breath without wheeze but 
with dry cough while in the National Guard.  He reports 
hospitalization with significant cardio pulmonary 
resuscitation, but this is not confirmed in the available 
service records.  At VA, the veteran has been treated with 
albuterol inhaler.  He has never had steroids.  The veteran 
reported in his April 2004 VA examination that he had smoked 
cigarettes since age 9.  He was observed to be obese.  He 
used albuterol, two puffs once to twice a week.  After 
pulmonary function tests PFT's), the examiner opined in April 
2005 that the veteran does not have bronchial asthma nor does 
he have chronic lung disease.  The examiner observed that the 
veteran's current lung finding, obstructive lung parameters 
on pulmonary function testing, was due to obesity.  No 
factors related to the military caused or aggravated his 
complaints of dyspnea.  

The medical opinion evidence is against these claims.  The 
mere fact that the veteran suffered suppurative hidradenitis 
of the groin and perineum to include a pilonidal cyst and he 
says that he suffers from the residuals of those is 
insufficient to establish a claim of service connection.  
Indeed, the VA examiner observed in April 2004 and in April 
2005 that the veteran did not have any residuals of removal 
of the pilonidal cyst or other cyst or abscess in service.  
The examiner noted in April 2005 that the veteran's skin 
condition was curative after his pilonidal cystectomy.  No 
other cysts or abscesses were currently active.  There were 
no residuals.  The examiner explained that there are no 
permanent disabilities or pre-existing illnesses that would 
account for the pilonidal cyst or the epidermal cysts.  
Moreover, the examiner opined definitively that there is no 
asthma, and the obstructive lung parameters are related to 
obesity and not to service.  Although the veteran has 
expressed his own opinion that he currently suffers from 
these disabilities, and that they are related to in-service 
incidents, the Court has held that laypersons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Further, notwithstanding the fact 
that no current disability related to cysts, and no asthma, 
has been established, the Board notes that the only PFT's in 
the record, those performed in conjunction with the VA 
examination, show no asthma.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence of current skin disorder or asthma 
claimed by the veteran, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a respiratory disorder, claimed as 
asthma, is denied.

Service connection for a skin disorder, diagnosed as 
suppurative hidradenitis of the groin and perineum to include 
a pilonidal cyst, is denied. 



________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


